                                 Case 17-13030-MFW                                   Doc 410                 Filed 07/02/19              Page 1 of 11



                                                                         UNITED STATES BANKRUPTCY COURT
                                                                              DISTRICT OF DELAWARE


In re:      Life Settlements Absolute Return I, LLC                                                                              Cases No. 17-13030 (MFW) & 17-13031 (MFW)
            Senior LS Holdings, LLC

                                                                   MONTHLY OPERATING REPORT – MAR 31, 2019
                                                    File with Court and submit copy to United States Trustee within 20 days after end of month.


Submit copy of report to any official committee appointed in the case.

                                                                                                                     Document Attached            Explanation   Affidavit/Supplement
REQUIRED DOCUMENTS                                                                         Form No.                  LASAR       SLSH              Attached           Attached
Schedule of Cash Receipts and Disbursements                                              MOR-1                         X           X
   Bank Reconciliation (or copies of debtor's bank reconciliations)                      MOR-1a                        X           X
   Schedule of Professional Fees Paid                                                    MOR-1b                        X           X
   Copies of bank statements                                                                                          NA           NA
   Cash disbursements journals                                                                                        NA           NA
Statement of Operations                                                                  MOR-2                         X           X
Balance Sheet                                                                            MOR-3                         X           X
Status of Postpetition Taxes                                                             MOR-4                        NA           NA
  Copies of IRS Form 6123 or payment receipt                                                                          NA           NA
  Copies of tax returns filed during reporting period                                                                 NA           NA
Summary of Unpaid Postpetition Debts                                                     MOR-4                         X           NA
  Listing of aged accounts payable                                                       MOR-4                        NA           NA
Accounts Receivable Reconciliation and Aging                                             MOR-5                         X           NA
Debtor Questionnaire                                                                     MOR-5                         X           X




I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the
attached documents are true and correct to the best of my knowledge and belief.




_______________________________________                                                  ______________________________
Signature of Debtor                                                                      Date




_______________________________________                                                  ______________________________
Signature of Joint Debtor                                                                Date

Signature of Authorized Individual*:




_______________________________________                                                             June 26, 2019
Robert J. Davey, III                                                                     Date
Secretary / Treasurer




*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                                                   MOR
                                                                                                                                                                                  (04/07)
                                                 Case 17-13030-MFW                 Doc 410          Filed 07/02/19              Page 2 of 11



                       In re:      Life Settlements Absolute Return I, LLC (“LSAR”)                                         Cases No. 17-13030 (MFW) & 17-13031 (MFW)
                                   Senior LS Holdings, LLC                                                                  Reporting Period: March 31, 2019

                                                                  SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                          This schedule is to include all retained professional payments from case inception to current month.

                                                          Amount                                     Check                         Amount Paid                   Year-To-Date (see note)
       Payee                    Period Covered           Approved               Payor            Number    Date                Fees       Expenses               Fees            Expenses

1. Bayard, P.A.                                                24,376           LSAR            WIRE           03/15/19          24,376                            290,877
2. Moore Colson                                                     0           LSAR                                                                               133,624
3. Nelson Mullins                                                   0           LSAR                                                                               626,222
4. ReedSmith                                                        0           LSAR            WIRE           03/15/19                                            113,580
5. Morris James, LLP                                            5,669           LSAR                                              5,669                             12,159
6. Miller Coffey                                                    0           LSAR                                                                                10,000
7. Fox Rothschild                                                   0           LSAR                                                                                10,570




                       Note: “Year-To-Date” amounts are cumulative since the initial petition date and include activity for 2018 and 2019.




                                                                                                                                                                                   FORM MOR-1b
                                                                                                                                                                                         (04/07)
                                                                                      Case 17-13030-MFW                                           Doc 410                            Filed 07/02/19                           Page 3 of 11


Life Settlements Absolute Return I, LLC (BK #17-13030)                                              (MFW)
Senior LS Holdings, LLC (BK #17-13031)                                                              (MFW)
Bank Accounts
March 31, 2019



  All Bank Accounts and Disbursement Summary

                                                                                                                                                                                                                                                  PERIOD-END BOOK BALANCES
                         Entity            Case #                            Bank                   A/C #                Title                                    Description                         Code      DEC 2017       Q1 2018      Q2 2018       Q3 2018      Q4 2018      JAN 2019     FEB 2019     MAR 2019



             All Bank Accounts
                        LASAR BK #17-13030 (MFW)             Wells Fargo Bank, N.A.                 ****0500 LASAR Collection Account        Collection account for benefit and other receipts. COL            7,920,710.09   10,799,249.22 9,306,963.01 7,052,682.40 5,261,693.32 4,910,283.51 3,324,284.54 3,252,356.83
                        LASAR BK #17-13030 (MFW)             Wells Fargo Bank, N.A.                 ****0501 LASAR Payment Account           Payment account for the payment of expenses.             PAY         12,500.00          0.00         3.61         0.00        282.90         0.00         0.25      5,000.25
                        LASAR BK #17-13030 (MFW)             Wells Fargo Bank, N.A.                 ****0502 LASAR Premium Reserve Account   Reserve account for the future premium payments             RES     353,397.49    338,870.47   339,879.06   341,111.12    342,604.36   343,233.17   343,896.79    344,494.83
                        LASAR BK #17-13030 (MFW)             USBank                                 2503**** LASAR-GERS Escrow Account       Funds held in trust until the resolution of the GERS matter LGE        -             -         207,419.00   207,419.00    207,419.00   207,419.00   207,399.00    207,430.43
                         SLSH BK #17-13031 (MFW)             Wilmington Savings Fund Society, FSB   ****0000 WSFS Wealth, Christiana Trust   Escrow account for policy sales                             ESC       9,667.45      9,821.60     7,351.32     7,379.35      7,410.25     7,422.00     7,434.75      7,446.55




                                                                                                                                                                                                               8,296,275.03   11,147,941.29 9,861,616.00 7,608,591.87 5,819,409.83 5,468,357.68 3,883,015.33 3,816,728.89




                                                          Entity                                                         Case #                                                                                  Q1 2018       Q2 2018      Q3 2018       Q4 2018      JAN 2019     FEB 2019     MAR 2019      TOTAL



             Disbursement Summary
                          For the Calculation of Fees Due to the Office of the US Trustee.


                                  Life Settlements Absolute Return I, LLC                                   BK #17-13030 (MFW)                                                                                 1,646,528.00 1,521,794.00 2,286,442.00 1,820,216.00     361,520.00 1,595,831.00    73,995.00 9,306,326.00

                                  Senior LS Holdings, LLC                                                   BK #17-13031 (MFW)                                                                                      140.00       2,500.00         0.00         0.00          0.00         0.00         0.00      2,640.00
                                              Case 17-13030-MFW                                           Doc 410                                   Filed 07/02/19                                              Page 4 of 11


Life Settlements Absolute Return I, LLC (BK #17-13030)                      (MFW)
Senior LS Holdings, LLC (BK #17-13031)                                      (MFW)
Schedule of Cash Receipts and Disbursements
March 31, 2019



  Schedule of Cash Receipts and Disbursements

                                                                                                                                                                                    Cumulative Disbursements
                                                                                             Current Month        DEC 2017              Q1 2018                  Q2 2018                Q3 2018              Q4 2018                  JAN 2019                    FEB 2019                    Total
                                                                             Total          LASAR        SLSH     LASAR SLSH        LASAR         SLSH       LASAR         SLSH       LASAR         SLSH      LASAR        SLSH    LASAR       SLSH           LASAR           SLSH       LASAR         SLSH



                        Cash beginning of month                           3,883,015.33    3,875,580.58 7,434.75

                        INTER-ACCOUNT TRANSFERS (NON-DISBURSEMENTS)
                         Transfers – OUT                                    (78,995.00)    (78,995.00)     0.00                  (1,618,780.53)     0.00 (1,521,794.00)      0.00 (2,286,438.39)     0.00 (1,820,496.00) 0.00 (361,236.58)        0.00 (1,595,811.00)          0.00   (8,922,314.92)     0.00
                         Transfers – IN                                      78,995.00      78,995.00      0.00                   1,618,780.53      0.00 1,521,794.00        0.00 2,286,438.39       0.00 1,820,496.00 0.00 361,236.58            0.00 1,595,811.00            0.00    8,922,314.92      0.00


                        Net inter-account transfers (non-disbursements)           0.00           0.00      0.00    0.00   0.00            0.00      0.00           0.00      0.00           0.00     0.00           0.00 0.00           0.00      0.00               0.00      0.00            0.00      0.00

                        RECEIPTS
                         Interest earned                                      7,708.56       7,696.76     11.80                     16,168.10     293.21     30,499.57     29.72      33,389.84     27.73     31,003.06 31.20      10,456.10     11.75        10,475.90       12.75     129,233.23     406.41
                         Returned funds                                           0.00           0.00      0.00                                             207,439.42      0.00           0.00      0.00          0.00 0.00                                       0.00        0.00     207,439.42       0.00
                         Benefit proceeds                                                        0.00      0.00                  4,460,589.01                     0.00      0.00           0.00      0.00          0.00 0.00                                       0.00        0.00   4,460,589.01       0.00




                        Total receipts                                        7,708.56       7,696.76     11.80    0.00   0.00 4,476,757.11       293.21    237,938.99     29.72      33,389.84     27.73     31,003.06 31.20      10,456.10     11.75        10,475.90       12.75   4,797,261.66     406.41

                        DISBURSEMENTS                                                                                                                                                                                                                    x
                         Administrative
                         Consultants                                         7,500.00        7,500.00                               27,500.00                22,500.00                22,500.00               44,866.00             7,500.00                   7,500.00                 132,366.00
                         US Trustee                                              0.00            0.00                                  650.00                19,877.00                12,456.00               23,189.00            16,682.00                   1,845.00                  58,017.00
                         Wells Fargo trust fees                                  0.00            0.00                               15,000.00                15,000.00                15,000.00               15,045.00             5,000.00                   5,000.00                  65,045.00
                         AFM equity rep fee                                  9,500.00        9,500.00                               38,000.00                28,500.00                28,500.00               28,500.00             9,500.00                   9,500.00                 142,500.00
                         AFM out-of-pocket expenses                         17,785.00       17,785.00                               28,934.00                52,758.00                55,374.00               65,815.00            17,517.00                  27,077.00                 247,743.00
                         Bayard, P.A.                                                       24,376.00                               22,807.00                62,553.00                81,358.00               86,348.00                 0.00                  13,435.00                 290,877.00
                         Christiana Trust fee                                                    0.00      0.00                                   140.00      6,000.00 2,500.00            0.00                    0.00                 0.00      0.00            20.00        0.00       6,020.00 2,640.00
                         Delaware Secretary of State                                             0.00                                                           900.00                     0.00                    0.00                 0.00                       0.00                     900.00
                         Fox Rothschild                                                          0.00                                                                                 10,570.00                    0.00                 0.00                       0.00                  10,570.00
                         GERS interest payment                                                   0.00                              207,419.00                      0.00                    0.00                    0.00                 0.00                       0.00                 207,419.00
                         Miller Coffey                                                           0.00                                                                                                         10,000.00                 0.00                       0.00                  10,000.00
                         Moore Colson                                         5,669.00       5,669.00                                                        29,220.00                68,764.00               35,640.00             4,199.00                       0.00                 139,293.00
                         Morris James, LLP                                                       0.00                                                                                  3,245.00                    0.00                 0.00                       0.00                   3,245.00
                         Nelson Mullins                                           0.00           0.00                              298,199.00                95,395.00               232,628.00                    0.00           301,122.00                       0.00                 626,222.00
                         ReedSmith                                                               0.00                                                        26,399.00                31,279.00                    0.00                 0.00                  55,902.00                 113,580.00
                         The Berwyn Group                                                        0.00                                                                                    375.00                    0.00                 0.00                       0.00                     375.00
                         Vertical Capital Holdings, LLC                                      9,165.00                                                        84,094.00                78,113.00                2,010.00                 0.00                 133,877.00                 307,259.00




                         Premium payments                                         0.00           0.00                            1,008,019.00              1,078,598.00             1,646,280.00            1,508,803.00                0.00             1,341,675.00                 6,583,375.00


                        Total disbursements                                 40,454.00       73,995.00      0.00    0.00   0.00 1,646,528.00       140.00 1,521,794.00 2,500.00 2,286,442.00          0.00   1,820,216.00 0.00     361,520.00      0.00 1,595,831.00            0.00   8,944,806.00 2,640.00


                        NET CASH FLOW / (RECEIPTS LESS DISBURSEMENTS)       (66,286.44)    (66,298.24)    11.80    0.00   0.00 2,830,229.11       153.21 (1,283,855.01) (2,470.28) (2,253,052.16)   27.73 (1,789,212.94) 31.20 (351,063.90)      11.75       (1,585,355.10)   12.75   (4,147,544.34) (2,233.59)


                        Cash – end of period                              3,816,728.89    3,809,282.34 7,446.55
                     Case 17-13030-MFW                               Doc 410   Filed 07/02/19                 Page 5 of 11



Life Settlements Absolute Return I, LLC (BK #17-13030)                                                                                            (MFW)
Senior LS Holdings, LLC (BK #17-13031)                                                                                                            (MFW)
Schedule of Cash Receipts and Disbursements
March 31, 2019



  Schedule of Cash Receipts and Disbursements
                                                                                          0.00       (0.00)          0.00      0.00      0.00

                                                                                                          Bank Accounts
                                                                                    COL            PAY         RES          LGE       ESC         Total



                        Cash beginning of month                                  3,324,284.54         0.25    343,896.79 207,399.00   7,434.75 3,883,015.33

                        INTER-ACCOUNT TRANSFERS (NON-DISBURSEMENTS)
                         Transfers – OUT                                          (78,995.00)                                                    (78,995.00)
                         Transfers – IN                                                          78,995.00           0.00                         78,995.00


                        Net inter-account transfers (non-disbursements)           (78,995.00) 78,995.00              0.00      0.00      0.00             0.00

                        RECEIPTS
                         Interest earned                                            7,067.29          0.00       598.04       31.43     11.80      7,708.56
                         Returned funds                                                                                                                0.00
                         Benefit proceeds




                        Total receipts                                              7,067.29          0.00       598.04       31.43     11.80      7,708.56

                        DISBURSEMENTS
                         Administrative
                         Consultants                                                              7,500.00                                         7,500.00
                         US Trustee                                                                                                                    0.00
                         Wells Fargo trust fees                                                                                                        0.00
                         AFM equity rep fee                                                       9,500.00                                         9,500.00
                         AFM out-of-pocket expenses                                              17,785.00                                        17,785.00
                         Bayard, P.A.                                                            24,376.00
                         Christiana Trust fee
                         Delaware Secretary of State
                         Fox Rothschild
                         GERS interest payment
                         Miller Coffey
                         Moore Colson                                                             5,669.00                                         5,669.00
                         Morris James, LLP
                         Nelson Mullins                                                                                                                   0.00
                         ReedSmith
                         The Berwyn Group
                         Vertical Capital Holdings, LLC                                           9,165.00




                          Premium payments                                                                           0.00                                 0.00


                        Total disbursements                                               0.00 73,995.00             0.00      0.00      0.00     40,454.00


                        NET CASH FLOW / (RECEIPTS LESS DISBURSEMENTS)             (71,927.71)     5,000.00       598.04       31.43     11.80    (66,286.44)


                        Cash – end of period                                     3,252,356.83     5,000.25    344,494.83 207,430.43   7,446.55 3,816,728.89


                        Reconciled at period end?                                   YES            YES         YES          YES       YES
                  Case 17-13030-MFW                         Doc 410           Filed 07/02/19               Page 6 of 11



Life Settlements Absolute Return I, LLC (BK #17-13030)                    (MFW)                 Please note, Debtors’ new mailing address:
Senior LS Holdings, LLC (BK #17-13031)                                    (MFW)                             6650 Rivers Avenue
US Trustee Billing                                                                                          Suite 105 #81921
March 31, 2019                                                                                              North Charleston, SC 29406-4829




  US Trustee Billing


                                                            Debtor Calculation                      US Trustee Account
                        Period Ended        Disbursements      Fee       Payments   Balance     Billing     Receipts       Balance            Δ



             LASAR (BK #17-13030) – a/c #111-17-13030

                         12/31/2017                     0          325                   325         325                          325           0
                         03/31/2018             1,646,528       16,465        325     16,465                       325              0      16,465
                         04/30/2018                                                   16,465      19,552                       19,552      (3,087)
                         05/10/2018                                        19,552     (3,087)                  19,552               0      (3,087)
                         06/30/2018             1,521,794       15,218                12,131                                        0      12,131
                         07/05/2018                                                   12,131      16,960                       16,960      (4,829)
                         08/01/2018                                                   12,131      25,001                       41,961     (29,830)
                         08/08/2018                                                   12,131          10                       41,971     (29,840)
                         08/18/2018                                        12,131          0                                   41,971     (41,971)
                         09/30/2018             2,286,442       22,864                22,864                                   41,971     (19,107)
                         12/07/2018                                                   22,864                   19,422          22,549         315
                         12/18/2018                                        22,864          0                                   22,549     (22,549)
                         12/27/2018                                                        0                   23,179            (630)        630
                         12/27/2018                                                        0                       10            (640)        640
                         12/31/2018             1,820,216       18,202                18,202                                     (640)     18,842
                         01/15/2019                                                   18,202      17,155                       16,515       1,687
                         01/18/2019                                        16,682      1,520                                   16,515     (14,995)
                         01/23/2019                                                    1,520                   16,357             158       1,362
                         01/31/2019                                                    1,520                                      158       1,362
                         02/01/2019                                                    1,520       6,026                        6,184      (4,664)
                         02/07/2019                                                    1,520          34                        6,218      (4,698)
                         02/15/2019                                         1,520          0                                    6,218      (6,218)
                         02/26/2019                                                        0                    1,855           4,363      (4,363)
                         03/31/2019             2,031,346       20,313      1,520     18,793                                    4,363      14,430
                Case 17-13030-MFW                                Doc 410               Filed 07/02/19                     Page 7 of 11



Life Settlements Absolute Return I, LLC (BK #17-13030)
Balance Sheet (LSAR)
March 31, 2019



  Balance Sheet (LSAR)




                           $$$ Omitted

                                                                           ASSETS

                           Cash and cash equivalents                                                                              0
                           Restricted cash – premium reserve account                                                      3,804,282
                           Investment in SLSH                                                                            44,244,395

                           Prepaid premium expense                                                                         2,359,800
                           Accounts receivable – life insurance proceeds                                                     325,000
                           Debt issuance costs, net                                                                                0
                           Other assets                                                                                            0

                                                                                                                         50,733,477




                                               LIABILITIES AND PARTNERSHIP CAPITAL

                         LIABILITIES
                         Accrued liabilities
                         Credit facility                                                                                 10,000,000
                         Credit facility – intercompany                                                                   7,275,898
                         Accrued interest – credit facility                                                               5,200,257
                         Accrued interest – preference and mezzanine notes                                               56,091,436
                         Preference notes payable                                                                        39,992,924
                         Mezzanine notes payable                                                                         24,000,000
                      F1
                         Residual notes payable                                                                         110,222,499
                         Other liabilities                                                                                   20,267

                               Total liabilities                                                                        252,803,281

                           PARTNERSHIP CAPITAL                                                                         (202,069,804)

                               Total liabilities and partnership capital                                                 50,733,477


             NOTES:

                      F1 The    Residual Notes are part of the same Trust Indenture dated June 12, 2008, as referenced in the
                           Declaration of Robert J. Davey, III in Support of Chapter 11 Petitions and First Day Motions [D.I.
                           7] (the “First Day Declaration”), which likewise discusses the Residual Notes themselves. See First
                           Day Declaration, pp. 7-9. As with the Preference and Mezzanine Notes, the Residual Notes are
                           classified as Schedule E/F claims in the Debtors’ Schedule of Assets and Liabilities for the Debtors
                           at D.I. 43.



                      F2
                           All liabilities are pre-petition, except “Other liabilities” which is made up of post-petition activity.
                            Case 17-13030-MFW                                       Doc 410         Filed 07/02/19                        Page 8 of 11


Life Settlements Absolute Return I, LLC (BK #17-13030)
Statement of Operations (LSAR)
 for the three months ended March 31, 2019



  Statement of Operations (LSAR)




                        $$$ Omitted                                                                        2018                                             2019
                                                                                              Q1        Q2          Q3         Q4         JAN         FEB          MAR            YTD           Total
                                                                                                   REVENUES


                        Interest income                                                       130,481    30,520     33,390     31,003      10,457      10,475         7,697         28,629      235,869

                         Total revenues                                                       130,481    10,946     33,390     31,003      10,457      10,475         7,697         28,629      235,869




                                                                                                   EXPENSES




                        Changes in investments in senior life settlement policies             847,410 1,097,511 1,098,133 1,009,689       391,427     609,103      400,402      1,400,932      4,052,743
                        Bank charges                                                           15,000    22,379    15,001    15,099         5,000       5,020        5,046         15,066         67,479
                        Professional fees                                                     371,343   310,953 515,405 265,636           339,003      88,182       76,079        503,264      1,463,337
                        General and administrative expenses                                    36,901    15,754    25,760    23,840           214         215       20,114         20,543        102,255
                        Other expenses                                                              0         0         0        64             0           0            0              0             64

                         Total expenses                                                   1,270,654 1,446,597 1,654,299 1,314,328         735,644     702,520      501,641      1,939,805      5,685,878

                           Net loss                                                       (1,140,173) (422,054) (1,620,909) (1,283,325)   (725,187)   (692,045)    (493,944) (1,911,176) (5,450,009)


                                                                                         PARTNERSHIP CAPITAL

                        Balance, beginning of period, 12/31/2018                                                                                                               (199,997,623)
                           Adjustment for prepaid premium at 12/31/2018                                                                                            (378,566)
                           Adjustment for benefit receivable at 12/31/2018                                                                                          325,000
                           Adjustment for 2018 amortization expense at 12/31/2018                                                                                  (107,439)     (161,005)


                        Adjusted balance, beginning of period 01/01/2019                                                                                                       (200,158,628)
                          Net loss, current period                                                                                                                             (1,911,176)


                        Balance, end of period                                                                                                                                 (202,069,804)
           Case 17-13030-MFW                   Doc 410     Filed 07/02/19         Page 9 of 11



Senior LS Holdings, LLC (BK #17-13031)
Balance Sheet (SLSH)
March 31, 2019



  Balance Sheet (SLSH)




                       $$$ Omitted

                                                               ASSETS


                       Restricted cash – policy sale escrow account                                   7,446
                       Investments in senior life settlement policies at fair value,
                                                                                                  5,600,000
                        net of reserve for lapsed policies of $ 1,718,850

                                                                                                  5,607,446




                                        LIABILITIES AND PARTNERSHIP CAPITAL

                       LIABILITIES
                       Accrued liabilities
                       Credit facility                                                                     0
                       Intercompany investment accounts
                        Attilanus                                                                43,741,646
                        Life Settlement Absolute Return I, LLC                                   42,443,474

                           Total liabilities                                                     86,185,120

                       PARTNERSHIP CAPITAL                                                       (80,577,674)

                           Total liabilities and partnership capital                              5,607,446


            NOTE:      All liabilities are pre-petition.
                      Case 17-13030-MFW                                    Doc 410     Filed 07/02/19                  Page 10 of 11


Senior LS Holdings, LLC (BK #17-13031)
Statement of Operations (SLSH)
 for the three months ended March 31, 2019



  Statement of Operations (SLSH)




                       $$$ Omitted                                                             2018                                    2019
                                                                                        Q1  Q2     Q3         Q4       JAN       FEB          MAR         YTD          Total
                                                                                       REVENUES


                       Interest income                                                   295      29     28    31        12            13       11              36        408

                         Total revenues                                                  295      29     28    31        12            13       11              36        408




                                                                                        EXPENSES




                       Changes in investments in senior life settlement policies         140   2,500     0         0         0         0            0            0      2,640
                       Professional fees                                                   0       0     0         0         0         0            0            0          0
                       General and administrative expenses                                 0       0     0         0         0         0            0            0          0
                       Other expenses                                                      0       0     0         0         0         0            0            0          0

                         Total expenses                                                  140   2,500     0         0         0         0            0            0      2,640

                           Net income / (loss)                                           155   (2,471)   28    31        12            13       11              36      (2,232)


                                                                                   PARTNERSHIP CAPITAL

                       Balance, December 31, 2018                                                                                                       (72,896,560)
                          Inventory adjustment made subsequent to 2018 reporting                                                                        (7,681,150)

                       Balance, December 31, 2018, final                                                                                                (80,577,710)
                          Net income, current period                                                                                                            36


                       Balance, end of period                                                                                                           (80,577,674)
                        Case 17-13030-MFW                         Doc 410               Filed 07/02/19       Page 11 of 11



In re:      Life Settlements Absolute Return I, LLC                                                 Cases No. 17-13030 (MFW) & 17-13031 (MFW)
            Senior LS Holdings, LLC
                                                                                                                               03/31/2019

                       ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                         Amount
Total Accounts Receivable at the beginning of the reporting period                                                  325,000
+ Amounts billed during the period                                                                                        0
- Amounts collected during the period                                                                                     0
Total Accounts Receivable at the end of the reporting period                                                        325,000

Accounts Receivable Aging                                                                                  Amount
0 - 30 days old
31 - 60 days old
61 - 90 days old
91+ days old                                                                                                        325,000
Total Accounts Receivable                                                                                           325,000
Amount considered uncollectible (Bad Debt)                                                                           -
Accounts Receivable (Net)                                                                                           325,000

                                               DEBTOR QUESTIONNAIRE

Must be completed each month                                                                             Yes        No
1. Have any assets been sold or transferred outside the normal course of business
                                                                                                                    X
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession
                                                                                                                    X
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
                                                                                                         X
   below.
4. Are workers compensation, general liability and other necessary insurance
                                                                                                         NA
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened                        X
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.




NOTE
#3 – No Federal or State tax returns are due at this time.
      All debtors are “pass-through” entities for tax purposes with no resulting tax liability.

#5 – The GERS-Escrow account was transferred from Christiana Trust to US Bank, 02/26/2019.
      The account number is 250311000.




                                                                                                                                     FORM MOR-5
                                                                                                                                          (04/07)
